



COURT OF APPEAL FOR ONTARIO

CITATION:
Wilson v. Semon, 2012
    ONCA 558

DATE: 20120824

DOCKET: C54871

Feldman, Sharpe and Ducharme JJ.A.

BETWEEN

Caroline Wilson

Applicant

(Respondent)

and

Charmaine Semon and Boundless Beauties Inc.

Respondents

(Appellants)

Charmaine Semon, acting in person

Alexander D. Rose, for the respondent

Heard: August 24, 2012

On appeal from the judgment of Justice Thomas R. Lederer
    of the Superior Court of Justice, dated December 5, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the reasons and the result reached by Lederer J. He
    fully addressed the factual and legal issues and we see no basis to interfere.

[2]

The appeal is dismissed with costs on a partial indemnity scale fixed at
    $4,970.47 inclusive of disbursements and HST.


